989 So. 2d 763 (2008)
UNITED PROPERTY AND CASUALTY INSURANCE COMPANY, INC., Petitioner,
v.
Mark FEINSTEIN and General Mortgage Associates, Inc., Respondents.
No. 4D08-2450.
District Court of Appeal of Florida, Fourth District.
September 17, 2008.
Carlos D. Cabrera and Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow & Schefer, P.A., Hollywood, for petitioner.
Jeffrey Grubman of Jeffrey Grubman, P.A., Boca Raton, for respondents.
PER CURIAM.
United Property and Casualty Insurance Co., Inc. (United), the defendant below, seeks certiorari review of a non-final order in which the trial court granted the plaintiffs' motion to compel documents and interrogatory responses, over United's claims of work product privilege and irrelevance, but only to the extent that the order required the production of materials in its claim file for the claim which is the subject of the underlying litigation. The respondents have filed a response indicating that they no longer oppose that relief-so long as it is limited to quashing only that part of the order on review which required United to produce documents responsive to document request no. 3, the claim file. United's reply does not indicate that any further relief is being sought.
Accordingly, we grant the petition and quash the order on review, but only to the extent it ordered United to produce documents responsive to request no. 3 of the plaintiffs' first request for production of documents.
Petition Granted.
SHAHOOD, C.J., TAYLOR and DAMOORGIAN, JJ., concur.